                   Case 20-10475-BLS                 Doc 171          Filed 03/19/20           Page 1 of 3




                                 UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE
In re:                                                      )
                                                            )
CRAFTWORKS PARENT, LLC, et al.,                             )          Case No. 20-10475
                                                            )
          Debtors.1                                         )          Chapter 11
                                                            )

                       ENTRY OF APPEARANCE, REQUEST FOR NOTICES,
                              AND RESERVATION OF RIGHTS


       PLEASE TAKE NOTICE that FirstBank appears herein by and through counsel, Chad S.
Caby of Lewis Roca Rothgerber Christie LLP. Pursuant to FED. R. BANKR. P. 2002 and 9007
and 11 U.S.C. §§ 102(1) and 342, FirstBank hereby requests that all notices given or required to
be given in this case and all papers served or required to be served in this case be given to and
served upon the following:

                                              Chad S. Caby, Esq.
                                     LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                          1200 17th Street, Suite 3000
                                            Denver, CO 80202-5855
                                            Email: ccaby@lrrc.com

         PLEASE TAKE FURTHER NOTICE that, pursuant to the Bankruptcy Code, the
foregoing request includes not only the notices and papers referred to in the Rules specified
above, but also includes, without limitation, Trustee reports, motions, objections, orders and
notices of any application, motion, petition, pleading, request, complaint or demand, whether
filed, transmitted or conveyed electronically, by mail, delivery, telephone, telegraph, telex, or
otherwise: (1) which affect or seek to affect, in any way, any rights or interests of creditors with
respect to (a) the Debtor, or (b) property or proceeds thereof in which the Debtor may claim an
interest; or (2) which require or seek to require any act, delivery of any property, payment, or
other conduct by Creditor.

1
  The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor's federal tax identification number are: Big
River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC (2340); Craft Brewery Holding, Inc.
(1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co, LLC (9810); CraftWorks Parent, LLC (3345);
CraftWorks Restaurants & Breweries Group, Inc. (4820); CraftWorks Restaurants & Breweries, Inc. (2504); CraftWorks
Restaurants & Breweries, LLC (0676); GB Acquisition, Inc. (5175); GB Franchise, LLC (7716); GB Kansas, LLC (0924); GB
Maryland, Inc. (6439); GB Parent, Inc. (1281); GBBR Texas, Inc. (9904); Gordon Biersch Brewery Restaurant Group, Inc.
(8023); Harbor East Brewery, LLC (7759); Logan's Restaurants, Inc. (9987); Logan's Roadhouse, Inc. (2074); Logan's
Roadhouse of Kansas, Inc. (8716); Logan's Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old Chicago
Franchising LLC (7249); Old Chicago of Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606); Old Chicago Oregon, LLC
(5083); Old Chicago Parker Crossing, Inc. (9218); Old Chicago Taproom, LLC (5838); Old Chicago Westminster, Inc. (5759);
Roadhouse Intermediate, Inc. (6159); Roadhouse Midco Inc. (6337); Roadhouse Parent Inc. (5108); Rock Bottom Arizona, Inc.
(4848); Rock Bottom License, LLC (9033); Rock Bottom of Minneapolis, Inc. (5762); Wadsworth Old Chicago, Inc. (4849);
Rock Bottom License, LLC (9033); Rock Bottom of Minneapolis, Inc. (5762); Wadsworth Old Chicago, Inc. (4849); Walnut
Brewery, Inc. (7405). The Debtors' mailing address is 3011 Armory Drive, Suite 300, Nashville, TN 37204.

110775437.1
               Case 20-10475-BLS         Doc 171      Filed 03/19/20     Page 2 of 3




        Neither this Notice of Appearance nor any subsequent appearance, pleading, claim or suit
is intended to waive (i) this party’s right to have final orders in non-core matters entered only
after de novo review by a U.S. District Court judge; (ii) this party’s right to trial by a jury in any
proceeding so triable herein or in any case, controversy, or proceeding related hereto; (iii) this
party’s right to have a reference withdrawn by the District Court in any matter subject to
mandatory or discretionary withdrawal; or (iv) any other rights, claims, actions, defenses, setoffs,
or recoupments to which this party is or may be entitled to under agreements, in law or in equity,
all of which rights, claims, actions, defenses, setoffs, and recoupments this party expressly
reserves.

         Filed this 19th day of March, 2020.

                                               LEWIS ROCA ROTHGERBER CHRISTIE LLP

                                               s/ Chad S. Caby
                                               Chad S. Caby, No. 30927
                                               1200 17th Street, Suite 3000
                                               Denver, CO 80202-5855
                                               Tel:     303-628-9583
                                               Fax:     303-623-9222
                                               E-mail: ccaby@lrrc.com

                                               Attorneys for FirstBank




                                               -2-
110775437.1
              Case 20-10475-BLS       Doc 171   Filed 03/19/20   Page 3 of 3




                             CERTIFICATE OF SERVICE

        The undersigned hereby certifies that, on March 19, 2020 the foregoing ENTRY OF
APPEARANCE, REQUEST FOR NOTICES, AND RESERVATION OF RIGHTS was
electronically filed and served via CM/ECF and was served upon the following listed in the
attached mailing matrix by depositing same in the U.S. Mail, first class postage prepaid.

Bryan M. Kotliar                                Peter A. Siddiqui
Katten Muchin Rosenman LLP                      Katten Muchin Rosenman LLP
575 Madison Avenue                              525 West Monroe Street
New York, NY 10022                              Chicago, IL 60661-3693

Lindsay C. Lersner                              Michael W. Yurkewicz
Katten Muchin Rosenman LLP                      Klehr Harrison Harvey Branzburg LLP
575 Madison Avenue                              919 Market St., Suite 1000
New York, NY 10022                              Wilmington, DE 19801

Domenic E. Pacitti                              U.S. Trustee
Klehr Harrison Harvey Branzburg LLP             Office of the United States Trustee
919 Market Street                               J. Caleb Boggs Federal Building
Suite 1000                                      844 King Street, Suite 2207
Wilmington, DE 19801                            Lockbox 35
                                                Wilmington, DE 19801
Steven J. Reisman
Katten Muchin Rosenman LLP                      Linda J. Casey
575 Madison Avenue                              Office of United States Trustee
New York, NY 10022                              844 King Street
                                                Suite 2207
                                                Wilmington, DE 19801




                                         s/ Christina Marquez
                                         OF LEWIS ROCA ROTHGERBER CHRISTIE LLP




                                          -3-
110775437.1
